DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed regarding none of the cited prior art of records mentioned of such “mixing the plurality of sound signals having the adjusted respective level to thereby obtain a mixed signal and generating a reflected sound by using the obtained mixed signal”.

What the overall primary reference disclose is simply “mixing plurality of sound signals having some spectrum being adjusted and thereby obtain a mixed signal and generating a reflected sound by using the obtained mixed signal” herein (Chois-clm6; par [24]/the various microphone signals may be combined as part of the impulse response associated with reverberation signal).

Although, the specific aspect regarding “level adjustment” is lacking, now as mentioned by Kawakami, varying levels adjustment associated with various signals is disclosed therein (Ka-col.5 line 1-15).  Thus, one of the ordinary skills in the art could have modified the art by adding such level adjustment associated instead or in addition to such spectrum adjustment for the simple purpose as to compensate for the gain 

	Thus, compensating for various positions associated with microphones and speakers feedback that may occur for a more pleasing response would have been obvious therein when combined the two prior arts. 

	The additional claim (s) language related to 16-17 have been further considered and allowed in light of prior arts. 

Allowable Subject Matter
Claim(s) 4-5 & 12-13 & 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-3, 6-11,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choisel et al. (US 2020/0107121 A1) and Kawakami (US 5,642,425).

Claim 1, the prior art disclose of  A sound signal processing method comprising: obtaining a plurality of sound signals respectively collected by a plurality of microphones arranged in a space (fig.1 (7); par [4, 14, 24]/many microphones in a space); adjusting respective spectrum of the plurality of sound signals in accordance with respective positions of the plurality of microphones (fig.1 (2/9); par [14, 21, 24]/the spectrum/gain may be adjusted based on positions of the microphones).

Although, the art as in Choisel et al. disclose of adjusting according to position of microphone, but it lacked of such parameter as being level to be adjusted in accordance with position of microphones. But Kawakami disclose of such adjusting according to position of microphone, but it lacked of such parameter as being level to be adjusted in accordance with position of microphones (abstract; fig.1 (35-38); col.3 line 10-20; col.5 line 5-15).thus, one of the ordinary skills in the art could have modified the art by adding the method of  adjusting the level in accordance with position of microphones so as to 

	Thus, the combined teaching of Choisel and kawakami as a whole, as modified according to the mentioned level would have rendered such mixing the plurality of sound signals having the adjusted respective level to thereby obtain a mixed signal (Chois-clm6; par [24]) and generating a reflected sound by using the obtained mixed signal (Chois-par [27]/the impulse response may result in the reflected sound).  

2. The sound signal processing method according to claim 1, wherein adjusting the respective levels of the plurality of sound signals includes adjusting each of the respective levels of the plurality of sound signals in accordance with a distance from each of the respective positions of the plurality of microphones to a speaker that outputs the reflected sound (Ka-col.5 line 1-15).  

3. The sound signal processing method according to claim 2, wherein each of the respective levels of the plurality of sound signals are adjusted by setting a gain for each of the plurality of sound signals to be higher in ascending order of the 

  
Claim 6, the sound signal processing method according to claim 1, further comprising outputting, via a speaker, the reflected sound, wherein the speaker that outputs the reflected sound includes: a first speaker group of a first route, and a second speaker group of a second route, the respective levels of each of the plurality of sound signals are adjusted for each of the first route and the second route, and the mixing is performed for each of the first route and the second route (Choi-fig.1 (4/6); par [14]/multiple loudspeaker my be involved with the equalization schemes). 
 
Claim 7, the sound signal processing method according to claim 6, wherein the plurality of microphones are distinguished into a plurality of first microphones corresponding to the first speaker group and a plurality of second microphones corresponding to the second speaker group (Choi-fig.1 (7); par [14]).  



Claim 9, the prior art disclose of a sound signal processing device comprising: an obtainer that obtains a plurality of sound signals respectively collected by a plurality of microphones arranged in a space (fig.1 (7); par [4, 14]/many microphones in a space); a parameter adjuster that adjusts respective levels of the plurality of sound signals in accordance with respective positions of the plurality of microphones (fig.1 (2/9); par [21]/the spectrum may be adjusted based on positions of the microphones).

Although, the art as in Choisel et al. disclose of adjusting according to position of microphone, but it lacked of such parameter as being level to be gain adjusted in accordance with position of microphones. But Kawakami disclose of such gain being adjusted that adjust respective levels in according with positions of microphones  (abstract; fig.1 (35-38); col.3 line 10-20; col.5 line 5-15).thus, one of the ordinary skills in the art could have modified the art by adding the gain 



The art further disclose of  a mixer that mixes the plurality of sound signals having the adjusted respective levels to thereby obtain a mixed signal (Chois-clm6; par [24]); and a reflected sound generator that generates a reflected sound by using the obtained mixed signal(Chois-par [27]/the impulse response may result in the reflected sound).  
  

10. The sound signal processing device according to claim 9, wherein the gain adjuster adjusts the respective levels of the plurality of sound signals by adjusting each of the respective levels of the plurality of sound signals in accordance with a distance from each of the respective positions of the plurality of microphones to a speaker that outputs the reflected sound(Ka-col.5 line 1-15).


 


14. The sound signal processing device according to claim 9, further comprising a speaker that outputs the reflected sound, wherein the speaker that outputs the reflected sound includes: a first speaker group of a first route, and a second speaker group of a second route, the gain adjuster adjusts the respective levels of each of the sound signals for each of the first route and the second route, and the mixer performs the mixing for each of the first route and the second route(Choi-fig.1 (4/6); par [14]/multiple loudspeaker my be involved with the equalization schemes). 
  
15. The sound signal processing device according to claim 14, wherein the plurality of microphones are distinguished into a plurality of first microphones .  
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 2727-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DISLER PAUL/Primary Examiner, Art Unit 2654